DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 1/11/21 is acknowledged.  The traversal provided no particular arguments. This is not found persuasive because applicant didn’t point out any particular deficiencies in the restriction requirement.
Thus, the requirement is still deemed proper and is therefore made FINAL.
 	Claims 13-15 are withdrawn from consideration as being directed to a non-elected invention.
 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
 	In claim 1, it is unclear if the predetermined standard no load rotation speed in line 14 and the low speed no load rotation speed in line 17 refer to the predetermined no load rotation speed in line 11, or not. The claim should be amended to clarify these details.
	Claim 2 states: “wherein the transition time is configured so as to be variable with zero selectable as the transition time.” Claim 1 requires no load running to start with establishing a standard no-load rotation speed, and then after a transition time, change to a lower speed. Now in claim 2, the transition time is said to be zero which means there is no transition time. Thus, it is unclear if this would mean going directly to the low speed no-load rotation speed without establishing the standard no-load rotation speed for any period of time, or not. In other words, because there is no transition time, claim 2 appears to eliminate the requirement of “starting the no-load running with a predetermined standard no-load rotation speed that is lower than the full-load rotation speed set as the target rotation speed” in claim 1. For example, 0046 of the published application makes it clear that (emphasis added) “no-load running (low speed mode) in which the target speed change processing is not performed, and instead the no-load rotation speed has the low speed no-load rotation speed (for example, 1400 min.sup.-1) set as the target rotation speed.”. If no load running is still required to start with a standard no-load rotation speed, it is unclear what this would mean. Would this mean that the standard no-load rotation speed must be clearly established as a steady state speed prior to transitioning to a lower speed, or not? The specification as filed spears to provide no guidance to understand the intended scope of the claim. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 1 states: “starting the no-load running with a predetermined standard no-load rotation speed that is lower than the full-load rotation speed set as the target rotation speed; and performing target speed change processing in which the target rotation speed is reduced in speed to a low speed no-load rotation speed that is a predetermined rotation speed lower than the standard no-load rotation speed after a predetermined transition time has elapsed from starting the no-load running, and then continuing to perform the no-load running.”
 	Claim 2 states: “wherein the transition time is configured so as to be variable with zero selectable as the transition time.”
 	Thus, claim 1 requires no load running to start with establishing a standard no-load rotation speed, and then after a transition time, change to a lower speed. Now in claim 2, the transition time is said to be zero which means there is no transition time. Thus, it appears claim 2 has broadened claim 1 rather than further limiting clam 1 as required by 35 USC 112(d). This broadening interpretations of claim 2 are consistent with 0046 of the published application which makes it clear that (emphasis added) “no-load running (low speed mode) in which the target speed change processing is not performed, and instead the no-load rotation speed has the low speed no-load rotation speed (for example, 1400 min.sup.-1) set as the target rotation speed.”.
 	 Also, a transition time of zero would appear to mean going directly to the low speed no-load rotation speed without first establishing the standard no-load rotation speed for any period of time as required in claim 1. In other words, because there is no transition time, claim 2 appears to broaden claim 1 by eliminating the requirement of “starting the no-load running with a predetermined standard no-load rotation speed that is lower than the full-load rotation speed set as the target rotation speed” in claim 1 because the lower speed is required with a transition time of zero. Thus, again it appears claim 2 has broadened claim 1 rather than further limiting clam 1 as required by 35 USC 112(d). This broadening interpretation of claim 2 is consistent with 0046 of the published application which makes it clear that (emphasis added) “no-load running (low speed mode) in which the target speed change processing is not performed, and instead the no-load rotation speed has the low speed no-load rotation speed (for example, 1400 min.sup.-1) set as the target rotation speed.”.

 	Dependent claims are rejected based on their dependency to claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshiro US 20200011324.
 	Oshiro discloses:
 	1.  A method for operation control of a compressor to perform capacity control configured by control of a gas intake rate using a gas intake control valve (5) provided in a gas intake port of a compressor body (2) and by control of a rotation speed of a drive source driving the compressor body (see e.g. 0010) so that a pressure of compressed gas supplied to a consumption side lies within a predetermined range (see the range between the target pressure in S105 and the upper limit pressure in S107 of Fig 2), the capacity control comprising: 
full-load running in which the gas intake control valve is fully open [see “When it reaches the lower limit pressure (S119: Yes), the controller 20 proceeds to S121, and performs a load operation in which the suction throttle valve 5 is "open" and the gas relief valve 14 is "close."” 
datum pressure [see “For example, until it reaches the target pressure, the controller 20 rotates the motor at the rated full speed (full load operation)” in 0024]; and no-load running in which the gas intake control valve is fully closed  and a predetermined no-load rotation speed is set as the target rotation speed of the drive source (see S109 in Fig 2, and “In S109, the controller 20 sets the suction throttle valve 5 to "close" and the gas relief valve 14 to "open" while causing the motor 1 to rotate at the currently set lower limit rotation speed and perform no-load operation to reduce the pressure of the discharge system inside the compressor 100.” in 0039), when the supply pressure is equal to or greater than a no-load running pressure that is a predetermined pressure higher than the datum pressure (see upper limit pressure in S107 in Fig 2, and 0038); starting the no-load running with a predetermined standard no-load rotation speed that is lower than the full-load rotation speed set as the target rotation speed (see S109 in Fig 2, and 0039-0041 wherein after a time period of load operation/PID control in S103, when the no load operation is started from S107 to S109, the current lower limit rotation speed can be a speed higher than the lower limit rotation speed of initial setting as in 0040 depending on the temperature in S111, S113, S115 wherein the current lower limit rotation speed is the standard speed for the temperature in S111 & S113, and is predetermined at S113 before S115 as in 0041);  and performing target speed change processing in which the target rotation speed is reduced in speed to a low speed no-load rotation speed that is a predetermined rotation speed lower than the standard no-load rotation speed (see S111 and S117 in Fig 2 wherein if . 



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshiro US 20200011324.
 	Oshiro discloses: 
 	2.  The method of claim 1, wherein the transition time is configured so as to be variable (see 0040) with zero selectable as the transition time (Claim 1 requires no load running to start with a standard no-load rotation speed, and then after a transition time, change to a lower speed. Now in claim 2, the transition time is said to be zero which means there is no transition time. As best understood, this appears to mean there is no establishing of a standard no-load rotation speed [as is already required in claim 1], rather simply establishing the lower speed as in 0046 of applicant’s published application. Therefore, S109 in Fig 2 of Oshiro is a zero transition time in e.g. a path such as S111 ->S113->S115->S119->S111->S117->S119->S121->S123->S103->S105->S107->S109 in Fig 2 wherein the transition at S109 is immediate to the lowest speed from the highest speed and the speed at S115 is greater than the speed at S117 and the subsequent S109.). 

 	Additionally, making a device adjustable has been held obvious to one of ordinary skill in the art. See MPEP 2144.04 V D. At the time of the invention, one of ordinary skill in the art would have found it obvious to make the transition times of Oshiro adjustable to gain the benefit of allowing a user to customize compressor operation to fit the user’s particular application of the air compressor.
 	As detailed above, S109 in Fig 2 of Oshiro is a zero transition time in e.g. a path such as S111 ->S113->S115->S119->S111->S117->S119->S121->S123->S103->S105->S107->S109 in Fig 2 wherein the transition at S109 is immediate to the lowest speed from the highest speed (without a predetermined transition time) as in e.g. 0039 and the speed at S115 is greater than the speed at S117 and the subsequent S109 as in e.g. 0041.  Therefore, at the time of the invention, one of ordinary skill in the art would have found it obvious to make zero selectable as a transition time in the system of Oshiro as modified above to gain the benefit of allowing immediate transition of the compressor speed (without a predetermined transition time) as taught by Oshiro in e.g. 0039 and Fig 2 as detailed above.

 	Regarding claims 3-12, Oshiro discloses:
 	3.  The method of claim 1, wherein the target speed change processing is not performed in the no-load running until a discharge gas temperature or a lubrication oil temperature of the 
 
 	The limitations of claim 4 correspond to the limitations of claim 3. Therefore, the rejection of claim 3 applies to claim 4. That rejection is not repeated herein.

 	5.  The method of claim 1, wherein: a check valve (13) is provided partway along a 
passage (10a, 10b) extending to the consumption side (downstream of 10C) from a discharge port of the compressor body (where 10a meets 2);  the capacity control is performed using a pressure (at 26) on a secondary side of the check valve as the supply pressure (26 measures supply pressure);  and purging is performed during no-load running by opening a discharge side of the compressor body to the atmosphere at a primary side of the check valve (see 0025 wherein 14 is opened to reduce pressure in 6, 10a, and 2). 
 
  	The limitations of claim 6-8 correspond to the limitations of claim 5. Therefore, the rejection of claim 5 applies to claims 6-8. Those rejections are not repeated herein.
 
 	9.  The method of claim 5, wherein the purging is performed after starting the 
no-load running (see S109 in Fig 2, and 0025 wherein the rotation speed of the motor is reduced, “then” the relief valve 14 is opened) and after the transition time has elapsed (see Fig 2 wherein the program operates in loops such as S103->S105->S107->S109->S111->S113-. 
 
 	The limitations of claims 10-12 correspond to the limitations of claim 9. Therefore, the rejection of claim 9 applies to claims 10-12. Those rejections are not repeated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746